DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I including claims 1-17 in the reply filed on 12/12/2020 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a portion of the thin and flexible sheet adjacent to the first edge" of claims 1 and 15, and the "housing encasing" of claims 1 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  the reference "W subCA" of figure 13.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the applicant has not clearly described how "at least a portion of the thin and flexible sheet adjacent to the first edge" while the thin and flexible sheet having the first edge. It is not clear how the thin and flexible sheet having the first edge and adjacent to the first edge.
Claims 2-14 and 16-17 are necessary included because of their dependency.
Allowable Subject Matter
s 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter of claims 1 and 15.
Claim 1 recites an illumination system including, in combination, the semi-opaque layer has a variable thickness characterized by a curved cross-sectional profile, and wherein a ratio between a longest dimension of said at least one of the first discrete light extraction features and a maximum thickness of the semi-opaque layer is greater than 5.
Claim 15 recites an illumination system including, in combination, an inner layer of a partially optically transmissive material, which has a variable thickness with a curved cross-sectional profile, and an outer opaque layer of a light absorbing material conformably coating the inner layer of a partially optically transmissive material. 
The features above are not disclosed or suggested by the prior of record.
Claims 2-14 and 16-17 depend on claims 1 and 15, respectively. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2018/0106947 discloses a light guide plate 110, light scattering microstructures 112 having a curved cross-section, and an optical transmittance adjustment film 120.
U.S. 2016/0011360 discloses a housing 3, LEDs 2, a resin plate 11, light scattering portions 13, and an adhesive layer 14.  
U.S. 2017/0139109 discloses a mounting profile 7, a first glazing pane 1, diodes 4, and light-extracting features 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875